Title: To George Washington from Thomas Jefferson, 9 May 1781
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond May 9th 1781
                        
                        Since the Letter which I had the Honor of last addressing to your Excellency, the military movements in this
                            state have scarcely merited Communication except a very late one.
                        The Enemy after leaving Williams burg came directly up James River & landed at City point being the
                            point of Land on the Southern Side of the Confluence of Appamattox & James Rivers; they marched up to Petersburg
                            where they were received by Major General Baron Steuben with a Body of Militia somewhat under 1000, who ’tho the Enemy
                            were 2300 strong disputed the Ground very handsomely two Hours during which time the Enemy gained one mile only &
                            that by inches. Our Troops were then ordered to retire over a Bridge which they did in perfect good
                            Order. Our Loss was between sixty & seventy killed wounded and taken: the Enemy’s is unknown
                            but from Circumstances of Probability it must have been equal to ours; for their own Honour they must confess this, as
                            they broke twice & run like Sheep till supported by fresh Troops. An Inferiority of number obliged our Force to
                            with draw about 12 Miles upwards, till more Militia should be assembled. The Enemy burnt all the Tobacco in the Warehouses
                            at Petersburg & its Neighbourhood: they afterwards proceeded to Ozbornes where they did the same & also
                            destroyed the Residue of the Public armed Vessels and several of private Property, and then came to Manchester which is on
                            the Hill opposite to this Place.
                        By this Time Major General Marquis Fayette having been advised of your Danger had by forced marches got here
                            with his Detachment of Continental Troops & Reinforcements of Militia having also
                            come in the Enemy finding we were able to meet them on an equal footing, thought proper to burn the
                            Warehouses & Tobacco at Manchester & retire to Warwick where they did the same. Ill armed &
                            untried Militia who never before saw the Face of an Enemy have at times during this War given Occasion of Exultation to
                            our Enemies, but they afforded us while at Warwic a little Satisfaction in the same way. Six or eight
                            hundred of their picked men of the light Infantry with General Arnold at their Head having crossed the River from Warwic
                            fled from a Patrole of 16 Horse every man into his boat as he could some pushing North & some South as their Fears
                            drove them. Their whole force then proceeded to the Hundred being the Point of Land within the Confluence of the two
                            Rivers embarked & fell down the River. Their foremost Vessels had got below Burwells Ferry on
                            the 6th instant when on the Arrival of a Boat from Portsmouth & a Signal given the
                            wholecrouded Sail up the River again with a fair Wind & tide & came to Anchor at
                            Brandon; there six Days Provision were dealt out to every Man; they landed & had orders to march an Hour before
                            Day the next Morning. We have not yet heard which way they went or whether they are gone but having about the same time
                            received Authentic Information that Lord Cornwallis had on the 1st instant advanced from Wilmington half way to Halifax we
                            have no doubt pulling all Circumstances together but that these two Bodies are forming a Junction.
                        We are strengthening our Hands with Militia as far as Arms either private or public can be collected, but
                            cannot arm a force which may face the combined Armies of the Enemy. It will therefore be of very great Importance that
                            General Wayne’s forces be pressed on with the utmost Dispatch. Arms & a naval force however are what must
                            ultimately save us. The movement of our Enemies we consider as most perilous in its Consequences.
                        Our latest Advices from Genl Greene are of the 26th Ult. when he was lying before Cambden, the works
                            & Garrison of which were much stronger than he had expected to find them. I have the Honour to be with great
                            Respect Your Excellency’s most obt & mo. hbl. Servt
                        
                            Th: Jefferson
                        
                    